J-S29033-21

                               2021 PA Super 240

KAREN TAVELLA-ZIRILLI AND DOMINIC :              IN THE SUPERIOR COURT OF
ZIRILLI, H/W                      :                    PENNSYLVANIA
                                  :
               Appellants         :
                                  :
                 v.               :
                                  :
RATNER COMPANIES, L.C.            :
(INCORRECTLY IDENTIFIED AS RATNER :
COMPANIES D/B/A HAIR CUTTERY),    :
CREATIVE HAIRDRESSERS, INC. D/B/A :
HAIR CUTTERY (INCORRECTLY         :
IDENTIFIED AS HAIR CUTTERY), AND :
STEPHANIE RICKARDS,               :
                                  :
                Appellees         :                   No. 2875 EDA 2019

                 Appeal from the Order Dated August 8, 2019
            in the Court of Common Pleas of Philadelphia County
                      Civil Division at No(s): 180501567

BEFORE: PANELLA, P.J., KUNSELMAN, J. and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                         FILED DECEMBER 8, 2021

      Appellants, Karen Tavella-Zirilli and Dominic Zirilli (the Zirillis), appeal

from an August 8, 2019, order, which granted in part the motion filed by

Appellees, Ratner Companies, L.C. and Creative Hairdressers, Inc. d/b/a Hair

Cuttery, to compel production of mental health records and ordered the Zirillis

to provide unredacted copies of the records for in camera review by a special

master for a privilege determination.      For the reasons set forth below, we

reverse.

      On May 17, 2018, the Zirillis filed a negligence action against Appellees.

According to the Zirillis, Ms. Tavella-Zirilli suffered injuries after she received


*Former Justice specially assigned to the Superior Court.
J-S29033-21


a lengthy hair color treatment at a Hair Cuttery salon, including chemical burns

to her scalp; permanent scarring from a rash that developed on her scalp and

spread to her neck, face, arms, and chest; associated pain; headaches;

neuropathy; a stress-induced relapse of smoking; loss of life’s pleasures;

mental    anguish;     embarrassment; and emotional             distress.     Amended

Complaint, 7/17/2018, at 7-8. Mr. Zirilli asserted a loss of consortium claim.

Id. at 8-9.

        As part of discovery, Appellees served interrogatories and a request for

production of documents.          Appellees received medical records from Ms.

Tavella-Zirilli’s primary physician wherein the physician observed, prior to the

salon hair color treatment at issue, areas of Ms. Tavella-Zirilli’s skin with

pockmarks and excoriations. The primary physician’s records also referenced

Ms. Tavella-Zirilli’s treatment with a mental health provider, mental health

conditions, and medications that pre-date her salon visit. Similarly, medical

records from Ms. Tavella-Zirilli’s dermatologist referenced observations of

excoriations and scars as well as a mental health condition that affects the

skin.

        Further, as part of this action, Ms. Tavella-Zirilli submitted to an

independent      psychological    examination.          The   examining     psychologist

indicated     that,   in   addition   to   what   was    already   contained     in   the

aforementioned medical records, he believed Ms. Tavella-Zirilli may have also

been diagnosed previously with other mental health conditions that affect the



                                           -2-
J-S29033-21


skin, scalp, and hair. With respect to mental health treatment, the Zirillis

answered Appellees’ interrogatories without objection, and responded to the

production request by stating that they had already provided all requested

documents in their possession.

      Subsequently, during their depositions the Zirillis provided additional

information about marriage counseling they had undergone and mental health

treatment Ms. Tavella-Zirilli had received at Springfield Psychological, which

prompted Appellees to provide notice of their intent to serve a non-party

subpoena on Springfield Psychological and one of its providers to obtain

records of the Zirillis’ treatment. The Zirillis objected, and Appellees filed a

motion to strike. The trial court ordered Springfield Psychological to produce,

to the Zirilli’s counsel, all records in its possession that related to treatment

provided to the Zirillis.

      After the Zirilli’s counsel received the records, the Zirillis filed a privilege

log, which indicated that they had received two sets of mental health records

from Springfield Psychological.      The first set, marriage counseling records

relating to the Zirillis, was produced.1      The second set, Ms. Tavella-Zirilli’s

mental health records, is the subject of this appeal. The Zirillis objected to

producing Ms. Tavella-Zirilli’s mental health records on the basis that they




1 The Zirillis redacted a part of one page of the marriage counseling records
to protect the privacy of third parties. Appellees do not seek to compel
production of that redacted record.


                                        -3-
J-S29033-21


were privileged and protected from disclosure by the Mental Health Procedures

Act (“MHPA”), 50 P.S. § 7101-7503, and/or the psychiatrist/psychologist-

patient privilege, codified at 42 Pa.C.S.A. § 5944 of the Judicial Code.

        Appellees moved to strike the privilege objections and compel in camera

review of the records, to which the Zirillis responded. The trial court appointed

a special master to determine privilege. The special master held a conference

on August 7, 2019. According to the Zirillis, the special master determined at

the conference that Ms. Tavella-Zirilli had not waived her right to assert the

psychiatrist/psychologist-patient privilege, but indicated he nonetheless

wanted to conduct an in camera review of her mental health records.2

        The Zirillis did not provide the records to the special master for in

camera review. On August 8, 2019, the trial court granted Appellees’ motion

to strike, compelled production of Ms. Tavella-Zirilli’s mental health records,

and ordered the Zirillis to provide unredacted copies of all of the records for

in camera review by the special master to make a privilege determination.




2   There is no transcript of this conference.


                                        -4-
J-S29033-21


     This timely-filed appeal followed.3,   4   The court did not order the Zirillis

to file a concise statement pursuant to Pa.R.A.P. 1925(b) and none was filed.

The trial court complied with Pa.R.A.P. 1925(a).5

     On appeal, the Zirillis claim that Ms. Tavella-Zirilli’s mental health

records from Springfield Psychological are privileged and not subject to in

camera review. They raise the following two issues for our review:

     1. Whether a trial court Order compelling production of privileged
     mental health records for a in camera review constitutes a
     collateral order appealable as of right and reversible error, as held
     by the Pennsylvania Superior Court inter alia in Farrell v. Regola,
     150 A.3d 87 (2016).

     2.     Whether      a    plaintiff   does     not     waive     the
     psychiatrist/psychologist-patient privilege regarding her personal
     mental health records merely by filing a lawsuit, where she does
     not allege to have suffered any mental illness nor to have incurred
     mental health treatment expenses as the result of the physical
     injury giving rise to the lawsuit, as held by the Pennsylvania
     Superior Court inter alia in Gormley v. Edgar, 995 A.2d 1197
     (2010).



3 On November 1, 2019, this Court directed the Zirillis to show cause as to
why the appeal should not be quashed as an appeal from a non-final order.
The Zirillis responded and on November 15, 2019, this Court discharged the
order and referred the matter to this panel. We discuss the issue of
appealability infra.

4 Upon notice that Appellees had initiated bankruptcy proceedings in the State
of Maryland, this Court stayed the appeal on May 14, 2020, in accordance with
the automatic stay provision of the U.S. Bankruptcy Code, 11 U.S. § 362.
Order, 5/14/20. The bankruptcy stay has been lifted and the matter is now
ready for disposition. Order, 3/19/21.
5 The Honorable John M. Younge, who entered the August 8, 2019, order that
is the subject of this appeal, was appointed subsequently to the U.S. District
Court for the Eastern District of Pennsylvania. The Honorable Denis P. Cohen
issued the Rule 1925(a) opinion.

                                     -5-
J-S29033-21


Appellants’ Brief at 9 (suggested answers omitted; citation format altered).

                                 Appealability

      We begin with the first issue of whether the order from which the Zirillis

appeal is appealable in that appealability implicates our jurisdiction. In the

Interest of J.M., 219 A.3d 645, 650 (Pa. Super. 2019). “Jurisdiction is purely

a question of law; the appellate standard of review is de novo and the scope

of review plenary.” Id. (citation and internal quotation marks omitted). To

be appealable, the order must be: (1) a final order, Pa.R.A.P. 341-42; (2) an

interlocutory order appealable by right or permission, 42 Pa.C.S.A. § 702(a)-

(b); Pa.R.A.P. 311-12; or (3) a collateral order, Pa.R.A.P. 313.        Rule 313

provides as follows:

      (a) General rule.--An appeal may be taken as of right from a
      collateral order of a trial court or other government unit.

      (b) Definition.--A collateral order is an order separable from and
      collateral to the main cause of action where the right involved is
      too important to be denied review and the question presented is
      such that if review is postponed until final judgment in the case,
      the claim will be irreparably lost.

Pa.R.A.P. 313.

      It is well settled that an order mandating disclosure of records subject

to privilege, including mental health records, is appealable as a collateral order

pursuant to Rule 313. Commonwealth v. Segarra, 228 A.3d 943, 948–49

(Pa. Super. 2020); Pasquini v. Fairmount Behavioral Health Sys., 230

A.3d 1190, 1194 (Pa. Super. 2020).          Thus, the order at issue here is

appealable as a collateral order.

                                      -6-
J-S29033-21




                              Statutory Privilege

      Having determined that this Court has jurisdiction over this appeal

pursuant to the collateral order doctrine, we now proceed to examine the

second issue of whether the Zirillis must produce for in camera review the

records of Ms. Tavella-Zirilli’s counseling sessions at Springfield Psychological.

“In reviewing the propriety of a discovery order, we determine whether the

trial court committed an abuse of discretion.” Pasquini, 230 A.3d at 1194

(citation and quotation marks omitted). However, “the privilege asserted is

codified, and thus, ‘the interpretation of a statute is a question of law, resulting

in a standard of review that is de novo and a scope of review that is plenary.’”

Segarra, 228 A.3d at 950, quoting Farrell, 150 A.3d at 96.

      As noted, the Zirillis contend the trial court’s August 8, 2019, order

impermissibly requires them to disclose privileged records for in camera

review. Specifically, they argue that Ms. Tavella-Zirilli’s mental health records

are    protected     from     disclosure     under     the    MHPA      and     the

psychiatrist/psychologist-patient privilege, that they have not implicitly

waived privilege by initiating this negligence action or seeking damages for

pain and suffering, and that there are less intrusive means available to obtain

the same information. Appellants’ Brief at 18-26.

                                      MHPA




                                       -7-
J-S29033-21


      We first examine whether Ms. Tavella-Zirilli’s records are protected by

the MHPA, keeping in mind that the MPHA is to be strictly construed. Segarra,

228 A.3d at 950 (citation omitted). “Section 7111 of the MHPA mandates that

all documentation concerning persons in treatment be kept confidential, in the

absence of patient consent, except in four limited circumstances.” Id. at 951

(citation and internal quotation marks omitted); 50 P.S. § 7111(a).

      However, section 7103 of the MHPA specifies that “[t]his act establishes

rights and procedures for all involuntary treatment of mentally ill persons,

whether inpatient or outpatient, and for all voluntary inpatient treatment of

mentally ill persons.” 50 P.S. § 7103. While the Zirillis reference the MHPA

throughout their brief, they do not present any argument as to its applicability.

See Appellants’ Brief at 4, 14, 17-21, 23-36; compare Appellees’ Brief at 19-

20 (arguing Ms. Tavella-Zirilli’s records are outside the scope of the MHPA).

There is nothing in the record to indicate that Ms. Tavella-Zirilli’s treatment at

Springfield Psychological was anything but voluntary outpatient treatment.

Accordingly, Ms. Tavella-Zirilli’s mental health records are outside the scope

the MHPA and not protected from disclosure under this statute.6              See

Gormley v. Edgar, 995 A.2d 1197, 1202 (Pa. Super. 2010) (holding




6 The trial court erroneously found the MHPA applicable herein when it
concluded the Zirillis waived their privilege thereunder. See Trial Court
Opinion, 4/16/2021, at 5-9.


                                      -8-
J-S29033-21


voluntary outpatient mental health treatment records are not encompassed

within the protection of the MHPA).



               Psychiatrist/Psychologist-Patient Privilege

      We next analyze the psychiatrist/psychologist-patient privilege, 42

Pa.C.S.A. § 5944. The Zirillis argue that this privilege protects Ms. Tavella-

Zirilli’s mental health records from disclosure of any kind, including in camera

review. Appellants’ Brief at 4, 9, 14-15, 17-18, 21, 25. The statute provides

as follows:

      No psychiatrist or person who has been licensed under the act of
      March 23, 1972 (P.L. 136, No. 52), [63 P.S. § 1201 et seq.,] to
      practice psychology shall be, without the written consent of his
      client, examined in any civil or criminal matter as to any
      information acquired in the course of his professional services in
      behalf of such client. The confidential relations and
      communications between a psychologist or psychiatrist and his
      client shall be on the same basis as those provided or prescribed
      by law between an attorney and client.

42 Pa.C.S.A. § 5944 (footnote omitted).

      The purpose of the psychiatrist/psychologist-patient privilege is “to aid

in the effective treatment of the client by encouraging the patient to disclose

information fully and freely without fear of public disclosure.” Gormley, 995

A.2d at 1204 (citation and quotation marks omitted). “The privilege is based

upon a strong public policy designed to encourage and promote effective

treatment and to insulate the client’s private thoughts from public disclosure.”

Id. (citation omitted). “This Court holds this privilege in the highest regard,



                                      -9-
J-S29033-21


recognizing that such confidential statements are the key to the deepest, most

intimate thoughts of an individual seeking solace and treatment. However,

such confidential communications are only protected to the same extent as

those between an attorney and his client.” Id.

      The psychiatrist/psychologist-patient privilege “is designed to protect

confidential communications made and information given by the client to the

psychotherapist in the course of treatment, but does not protect the

psychotherapist’s     own   opinion,   observations,   diagnosis,   or   treatment

alternatives.” Segarra, 228 A.3d at 953-54 (quoting Farrell, 150 A.3d at

97-98). The psychiatrist/psychologist-patient privilege “applies not only to

psychiatrists and psychologists, but to any member of a patient’s treatment

team.” Segarra, 228 A.3d at 954 (citation omitted). “Moreover, in cases

where the section 5944 privilege has been found to apply, case law has

precluded material from being subjected to even in camera review by the trial

courts.” Segarra, 228 A.3d at 954 (citation, brackets, and quotation marks

omitted); see also Commonwealth v. Kyle, 533 A.2d 120, 131 (Pa. Super.

1987) (“Subjecting the confidential file to in camera review by the trial court

(as well as the appellate courts and staff members) would jeopardize the

treatment process and undermine the public interests supporting the

[psychiatrist/psychologist-patient] privilege.     Simply stated, an absolute

privilege of this type and in these circumstances requires absolute

confidentiality.”).



                                       - 10 -
J-S29033-21


      Here, Appellees’ discovery requests were general and very broad,

seeking in some instances a lifetime’s worth of Ms. Tavella-Zirilli’s medical

records, including mental health treatment.7 In their notice of intent to serve



7 For example, in their request for production of documents, Appellees sought,
inter alia:

      ¶ 15. Copies of any and all bills, reports, notes and records
      prepared by any physician, hospital or healthcare provider who
      has examined, evaluated and/or treated [Ms. Tavella-Zirilli] for
      injuries, diseases, deformities or impairments sustained by [Ms.
      Tavella-Zirilli] or suffered from by [Ms. Tavella-Zirilli] prior to
      and/or subsequent to the accident herein.

      ¶ 18. Any and all medical records in [the Zirillis]’ possession
      regarding any treatment that [Ms. Tavella-Zirilli] has ever
      received for the following:

                          a. Rashes;

                          b. Allergies;

                          c. Skin conditions;

                          d. Alopecia;

                          e. Skin reactions;

                          f. Immunological conditions;

                          g. Any nervous disorder;

                          h. Neurodermatitis.

      ¶ 22. Any and all documents, records, communications, or
      writings identifying [Ms. Tavella-Zirilli]’s treatment by an allergy
      doctor,    immunologist,     dermatologist,       plastic  surgeon,
      psychotherapist, and/or psychiatrist from January 1, 1998
      through the present.

(Footnote Continued Next Page)

                                       - 11 -
J-S29033-21


subpoenas on Springfield Psychological and one of its providers, Appellees

sought “any and all counseling records pertaining to Dominic Zirilli AND

Karen Tavella-Zirilli.” Plaintiffs’ Objection to Subpoena, 6/12/19, at Exh. A

(Defendants’ Non-Party Subpoenas) (capitalization in original; emphasis

added). The trial court’s order directed the Zirillis to “provide un-redacted

copies of all Springfield Psychological Records to Special Master Judge

Manfredi for an in camera review to make a privilege determination.” Order,

8/8/19 (emphasis added).

      Records of the opinions, observations, diagnoses, or treatment

alternatives of Ms. Tavella-Zirilli’s treatment provider(s) at Springfield

Psychological that do not report Ms. Tavella-Zirilli’s communications are not

protected by the psychiatrist/psychologist-patient privilege. See Farrell, 150

A.3d at 97-98.

      The August 8, 2019, order, however, was not limited to these types of

documents. Rather, it directed that all records be provided. In doing so, it

effectively ordered disclosure of records containing communications made by

Ms. Tavella-Zirilli in the course of her treatment at Springfield Psychological,

despite   such   records   falling   squarely   within   the   parameters   of   the

psychiatrist/psychologist-patient     privilege.    Because     Ms.   Tavella-Zirilli

communicated her private thoughts to her therapist for the purpose of



First Set of Requests for Production to Plaintiffs, 9/17/18 at ¶ 22; see also
id. at ¶ 23 (requesting “Any and all documents of any nature whatsoever
referred to in [the Zirillis]’ Answers to Interrogatories”).

                                       - 12 -
J-S29033-21


treatment, section 5944 protects records reflecting her thoughts from

disclosure, including in camera review. Id.

      Therefore, while the trial court did not err in ordering the production of

some of the documents, it abused its discretion by compelling the Zirillis to

produce the records in their entirety.

                                    Waiver

      Having concluded that records of communications made by Ms. Tavella-

Zirilli in the course of her treatment at Springfield Psychological are privileged

under section 5944, we now examine whether she has waived that privilege.

      “As a general matter, once it is established that records are privileged

from disclosure to third parties, the burden shifts to the party seeking

disclosure to establish that an exception to the privilege exists which would

allow the disclosure.”   Segarra, 228 A.3d at 955, quoting In re Fortieth

Statewide Investigating Grand Jury, 220 A.3d 558, 568 (Pa. 2019). Thus,

the burden rests with Appellees to demonstrate that Ms. Tavella-Zirilli waived

the privilege conferred by statute. See id.

      The parties do not dispute that Ms. Tavella-Zirilli has not explicitly

waived her statutory privilege under section 5944.           Rather, relying on

Octave ex rel. Octave v. Walker, 103 A.3d 1255 (Pa. 2014), Appellees

argue that the Zirillis implicitly waived statutory privilege because they “put

[Ms.] Tavella-Zirilli’s mental and physical health at issue (as to both causation

and damages) by filing a personal injury action claiming that her skin condition



                                     - 13 -
J-S29033-21


was caused by the hair color service.”         Appellees’ Brief at 24.   Appellees

maintain that evidence of Tavella-Zirilli’s mental health diagnoses and related

skin conditions “are directly relevant to the nature and source of the skin

lesions the Zirillis attribute to [Appellees], with the potential to demonstrate

definitively that the salon service on December 16, 2016, was by no means a

substantial factor in causing the harm the Zirillis allege” and “is not readily or

reliably available through the less intrusive means already attempted.” Id. at

28.

      On the other hand, the Zirillis argue that they have not implicitly waived

statutory privilege by initiating this negligence action or seeking damages for

pain and suffering. Appellants’ Brief at 22-25. The Zirillis contend Octave is

distinguishable because our Supreme Court “etche[d] out only a very narrow

exception” due to its unique facts, clearly urged caution in accepting implied

waiver, and recognized that confidentiality was of paramount importance. Id.

at 20-21.   They maintain that there are less intrusive means available to

obtain the same information, i.e., deposition and independent psychological

examination of Ms. Tavella-Zirilli. Id. at 22.

      The trial court concluded that the Zirillis implicitly waived their privilege

under both the MHPA and the psychiatrist/psychologist-patient privilege. Trial

Court Opinion, 4/16/21, at 5-9. The trial court explained as follows:

      [The Zirillis] should have reasonably known by filing this lawsuit
      alleging injuries to Ms. Tavella-Zirilli’s scalp that [any condition
      that is affects it] would come to light. It was reasonable for [the
      Zirillis] to foresee that Appellees would seek all relevant mental

                                      - 14 -
J-S29033-21


      health records relating to Ms. Tavella-Zirilli’s [treatment affecting
      her skin, scalp, or hair] to help form their defense. As such, [the
      Zirillis] have waived the privileges over their mental health
      records afforded by the MHPA and psychiatrist/psychologist-
      patient privilege pursuant to Octave and Gormley. [The Zirillis]
      will ultimately be provided the added protections of in-camera
      review before any mental health treatment records are ultimately
      provided to Appellees; the intrusion on [the Zirillis]’ privacy here
      will thus be minimal. Accordingly, Judge Younge’s August 8,
      2019, Order properly ordered in-camera review of [Appellants]’
      mental health records related to Ms. Tavella-Zirilli’s treatment
      [affecting the skin].

Trial Court Opinion, 4/16/21, at 9 (citations omitted).

      Our Supreme Court’s decision in Octave did not address the

psychiatrist/psychologist-patient privilege, but rather the statutory privilege

set forth in the MHPA. The Octave Court “recognized a limited exception for

finding implicit waiver under circumstances where the defendant was seeking

mental health information about a deceased plaintiff that was unavailable

through other means.” C.L. v. M.P., 255 A.3d 514, 523 (Pa. Super. 2021).

As this Court recently explained:

             In Octave, our Supreme Court addressed the disclosure of
      confidential mental health records in the context of a personal
      injury matter. Octave, 103 A.3d at 1256-57. In that case, the
      husband sustained injuries after he was struck by a tractor-trailer.
      After the incident, the state police issued a report concluding that
      the husband had attempted to commit suicide. Thereafter, the
      wife filed a personal injury lawsuit seeking money damages on
      behalf of herself and her incapacitated husband. The defendants
      argued that the husband intentionally caused his own injuries by
      attempting suicide.     To defend the case against them, the
      defendants requested access to the husband’s mental health
      records. The plaintiffs asserted the husband’s privilege under the
      MHPA.




                                     - 15 -
J-S29033-21


            In addressing plaintiffs’ claim of privilege, our Supreme
      Court cited with approval the following statement made by this
      Court in Kraus v. Taylor, 710 A.2d 1142 (Pa. Super. 1998):

            We cannot believe that the Pennsylvania General
            Assembly intended to allow a plaintiff to file a lawsuit
            and then deny a defendant relevant evidence, at
            plaintiff’s ready disposal, which mitigates defendant’s
            liability. Rather[,] the General Assembly must have
            intended the privileges to yield before the state’s
            compelling interest in seeing that truth is ascertained
            in legal proceedings and fairness in the adversary
            process.

      Octave, 103 A.3d at 1260 (citations omitted). After discussing
      similar decisions in other jurisdictions, the High Court held that “a
      patient waives his confidentiality protections under the MHPA
      where, judged by an objective standard, he knew or should have
      known his mental health would be placed directly at issue by filing
      the lawsuit.[”] Id. at 1262 (footnote omitted).

             The Octave Court further concluded that there existed no
      “less intrusive means” to obtain the same type of information as
      contained in the husband’s mental health records. The Court
      explained that because the husband ultimately died from his
      injuries, it was not possible to obtain information about his mental
      health through less intrusive alternatives, such as interrogatories
      and independent psychological evaluations. Octave, 103 A.3d at
      1263 n.10.

C.L., 255 A.3d at 521 (footnote omitted).

      In    Gormley,       this     Court     analyzed      waiver     of     the

psychiatrist/psychologist-patient privilege in section 5944, holding that the

plaintiff waived that privilege in a personal injury action where she “directly

placed her mental condition at issue when she alleged that she suffered from

anxiety as a result of [a motor vehicle] accident.” 995 A.2d at 1206. Stating

the psychiatrist/psychologist-privilege “may be waived in civil actions where



                                     - 16 -
J-S29033-21


the client places the confidential information at issue in the case,” this Court

explained that “[i]t would clearly be unfair for a party to seek recovery for

anxiety if that mental health issue predated the accident. Moreover, where a

party seeks recovery for aggravation of a pre-existing mental health condition,

records of prior treatment for that condition are discoverable.” Gormley, 995

A.2d at 1204, 1206 (citation, quotation marks, and footnote omitted).

      Here, as analyzed supra, the trial court erred in concluding the MHPA

was applicable and that the Zirillis implicitly waived privilege under that

statute. Accordingly, we find the parties’ and trial court’s reliance on Octave

inapposite because it turned on section 7111 of the MHPA, which is

inapplicable herein.   Accord Gormley, 995 A.2d 1197 (rejecting plaintiff’s

privacy argument rooted in the MHPA where the confidentiality provision in

section 7111 of the MHPA was inapplicable to plaintiff).

      With respect to the psychiatrist/psychologist-patient privilege, we first

point out, and as the trial court correctly noted, general averments of shock,

mental anguish, and humiliation do not place a party’s mental condition at

issue or result in a waiver of the psychiatrist/psychologist-patient privilege.

Gormley, 995 A.2d at 1205; Trial Court Opinion, 4/16/21, at 6. Therefore,

Ms. Tavella-Zirilli’s general averments in the amended complaint of “loss of

life’s pleasures; mental anguish; embarrassment and emotional distress” do

not result in a waiver of the privilege. Amended Complaint at ¶ 22.




                                     - 17 -
J-S29033-21


        We next examine whether the Zirillis directly placed Ms. Tavella-Zirilli’s

mental condition at issue in this case. The amended complaint does not raise

allegations of mental injuries as a result of Ms. Tavella-Zirilli’s salon hair color

treatment. Rather, Appellees’ defense to liability is that Ms. Tavella-Zirilli’s

injuries pre-date her receipt of the salon hair color treatment and were caused

in whole or in part by a mental health condition affecting her skin, scalp, or

hair.

        Thus, the Zirillis knew or should have known that by commencing suit

and alleging Ms. Tavella-Zirilli’s injuries were caused by Appellees’ negligence

in coloring and treating her hair, they were placing any condition that affects

the skin, scalp, or hair at issue as to causation.

        Nonetheless, although evidence of a condition affecting the skin, scalp,

or hair is relevant to liability, it does not vitiate Ms. Tavella-Zirilli’s expectation

of confidentiality in her mental health records. See C.L., 255 A.3d 514, 523

(citing M.M. v. L.M., 55 A.3d 1167, 1174 (Pa. Super. 2012)). It is not Ms.

Tavella-Zirilli’s mental health that is at issue; rather, it is any condition,

physical or mental, that could have caused or affected injuries to Ms. Tavella-

Zirilli’s skin, scalp, or hair.

        The Zirillis did not consent to disclosure of Ms. Tavella-Zirilli’s mental

health records, and they consistently objected to both disclosure and the

subpoena. Appellees have shown a need for records of diagnoses, treatment,

and observations involving an interplay between Ms. Tavella-Zirilli’s skin,



                                        - 18 -
J-S29033-21


scalp, and hair and her mental health, but they have not shown a need for

records of Ms. Tavella-Zirilli’s privileged communications about that interplay

and Ms. Tavella-Zirilli has not put those communications at issue by bringing

this action.

      In other words, what is relevant are records showing a treatment

provider believes Ms. Tavella-Zirilli has skin, scalp, or hair injuries caused by

her mental health and when those injuries occurred, not Ms. Tavella-Zirilli’s

innermost thoughts about her mental health, regardless of whether those

communications are about her skin, scalp, or hair. Thus, Ms. Tavella-Zirilli

has not waived the psychiatrist/psychologist-patient privilege by commencing

this suit.

      Based on the foregoing, we conclude that because the breadth of the

August 8, 2019, order requires production of some records that are protected

by the psychiatrist/psychologist-patient privilege and there was no consent to

release of the records or waiver of the privilege, the trial court erred in

compelling production of unredacted copies of all Springfield Psychological

records for in camera review, and in failing to limit the scope of the order.

M.M., 55 A.3d at 1174 (reversing trial court order for production of records

because production was not limited to opinions, observations, and diagnoses);

Commonwealth v. Simmons, 719 A.2d 336, 343-44 (Pa. Super. 1998)

(holding trial court erred in requiring mental health provider to turn over its

complete patient file to trial court for in camera privilege determination, and



                                     - 19 -
J-S29033-21


vacating trial court order for production of complete file because some

documents in file were subject to psychiatrist/psychologist-patient privilege).

      Moreover, we also note that while the trial court’s order attempted to

provide some protection with in camera review, it failed to impose adequate

safeguards to prevent disclosure outside of litigation, such as a protective

order or confidentiality agreement restricting Appellees, their attorneys, and

any other person receiving the records or information from the records, from

disclosing the records or information outside this litigation. Without such a

restriction on the use of the mental health records and information obtained

by the order, protection of the Zirillis’ expectation of confidentiality is

inadequate.

      In sum, because the order included records protected by the

psychiatrist/psychologist-patient privilege and no protective order limiting the

use of the records was entered, we reverse the trial court’s August 8, 2019,

order granting Appellees’ motion to strike the Zirillis’ privilege objections and

compelling the Zirillis to provide unredacted copies of all Springfield

Psychological records for in camera review.

      We remand this case with instructions that the trial court grant a

protective order for the Zirillis to provide only the records of Ms. Tavella-

Zirilli’s mental health treatment at Springfield Psychological which concern

diagnosis, treatment, or observation of a mental health condition affecting the

skin, scalp, or hair, with any communications by Ms. Tavella-Zirilli redacted



                                     - 20 -
J-S29033-21


and that restricts the disclosure of such records and any information obtained

from them outside this personal injury action.

      Order reversed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary




Date: 12/08/2021




                                    - 21 -